Exhibit 10.1


EMPLOYMENT AGREEMENT
 
This Employment Agreement (the "Agreement") is entered into as of this 31st day
of March 2017 by and between Chembio Diagnostics, Inc., a Nevada corporation
(the "Company"), and John J. Sperzel III ("Employee"), to be effective as of
March 13, 2017 (the "Effective Date").  Employee and the Company are sometimes
referred to individually as a "Party" and collectively as the "Parties."
 
In consideration of the mutual covenants, promises and agreements herein
contained, the Company and Employee hereby covenant, promise and agree to and
with each other as follows:
 
1. Employment.  The Company shall employ Employee, and Employee shall perform
services for and on behalf of the Company upon the terms and conditions set
forth in this Agreement.
 
2. Positions and Duties of Employment.  Employee shall be required to devote his
full energy, skill and best efforts as required to the furtherance of his
managerial duties with the Company as the Company's Chief Executive Officer. 
While serving in this capacity, Employee shall have the responsibilities,
duties, obligations, rights, benefits and requisite authority as is customary
for his position and as may be determined by the Company's Board of Directors
(the "Board").
 
Employee understands that his employment as Chief Executive Officer of the
Company involves a high degree of trust and confidence, that he is employed for
the purpose of furthering the Company's reputation and improving the Company's
operations and profitability, and that in executing this Agreement he undertakes
the obligations set forth herein to accomplish those objectives.  Employee
agrees that he shall serve the Company fully, diligently, competently and to the
best of his ability.  Employee certifies that he fully understands his right to
discuss this Agreement with his attorney, that he has availed himself of this
right to the extent that he desires, that he has carefully read and fully
understands this entire Agreement, and that he is voluntarily entering into this
Agreement.
 
3. Duties.  Employee shall perform the following services for the Company:
 
(a) Employee shall serve as Chief Executive Officer of the Company, or in such
other position as determined by the Board, and in that capacity shall work with
the Company to pursue the Company's plans as directed by the Board.  The Board
agrees to recommend and support Employee as a Director at all times while he is
Chief Executive Officer of the Company.
 
(b) Employee shall perform duties with the functions of the Chief Executive
Officer of the Company, subject to the direction of the Board.
 

--------------------------------------------------------------------------------



 
(c) During the Term of this Agreement (defined below), Employee shall devote
substantially all of Employee's business time to the performance of Employee's
duties under this Agreement, and substantially all of Employee's business time
under this Agreement will be spent in the Company's locations on Long Island,
New York, except for business trips taken on behalf of and for the business
interests of the Company, unless otherwise agreed to by the Board;  provided,
however, that Employee may serve as a Director of up to two other entities so
long as such entities are not competitive with the Company and such service
would not pose a conflict for Employee or restrict his ability to carry out his
duties to the Company, and so long as any such position is approved by the
Board.  Without limiting the foregoing, Employee shall perform services on
behalf of the Company for at least forty hours per week, and Employee shall be
reasonably available at the request of the Company at other times, including
weekends and holidays, to meet the needs and requests of the Company's
operations, customers, and Board. 


(d) During the Term, Employee will not engage in any other activities or
undertake any other commitments that conflict with or take priority over
Employee's responsibilities and obligations to the Company, its business, and
its customers, including without limitation those responsibilities and
obligations incurred pursuant to this Agreement.
 
(e) During the Term, the Company will not require Employee to relocate his
residence nor will the Company require that over any material period of time
Employee will be required to be physically present at the Company's facilities
to a greater degree than was the case prior to the effective date of this
Agreement.
 
4. Term.
 
(a) Unless terminated earlier as provided for in this Agreement, the term of
this Agreement shall be for three years, commencing on the Effective Date and
ending on the third anniversary of the Effective Date (the "Term").
 
(b)   If the employment relationship is terminated by either Party, Employee
agrees to cooperate with the Company and with the Company's new management with
respect to the transition of the new management in the operations previously
performed by Employee.  Upon Employee's termination, Employee agrees to return
to the Company all Company documents (and all copies thereof), any other Company
property in Employee's possession or control, and any materials of any kind that
contain or embody any proprietary or confidential material of the Company.
 
5. Compensation.  Employee shall receive the following as compensation:
 
(a) A base salary at an annual rate of $425,000, subject to periodic review by
the Board or the Compensation Committee of the Board (the "Compensation
Committee"), payable in accordance with the Company's customary payroll
practices (the "Base Salary"); and
 
(b) An annual bonus, in the discretion of the Compensation Committee or Board,
of up to 50% of the Base Salary, in the discretion of the Compensation Committee
or the Board, with criteria established each year by the Compensation Committee
or the Board, to consist of financial, strategic, and other management goals. 
The bonus shall be paid between January 1 and March 15 of the year following the
year to which the bonus applies.
 


 


 

--------------------------------------------------------------------------------

                       (c) If Employee is eligible, the Company shall include
Employee in any profit sharing plan, executive stock option plan, pension plan,
retirement plan, medical and/or hospitalization plan, and/or any and all other
benefit plans, except for disability and life insurance, which may be placed in
effect by the Company for the benefit of the Company executives during the
Term.  Except for the fact that the Company at all times shall provide Employee
with all or at least a portion of Employee's medical and/or hospitalization
insurance, which shall not be less than that afforded to the Company's other
executives, nothing in this Agreement shall limit (i) the Company's ability to
exercise the discretion provided to it under any such benefit plan, or (ii) the
Company's discretion to adopt, not adopt, amend or terminate any such benefit
plan at any time.
 
(d) Employee shall be entitled to five weeks vacation leave for each year of the
Term, as well as sick leave, medical insurance coverage and any other benefits
consistent with the Company's plans and policies in effect for the Company's
executives from time to time.  The Company may modify, in its sole and absolute
discretion, such benefits from time to time as it considers necessary or
appropriate.
 
(e) During the Term, Employee shall be reimbursed for reasonable expenses that
are authorized by the Company and that are incurred by Employee for the benefit
of the Company in accordance with the standard reimbursement practices of the
Company.  As part of these amounts, the Company shall reimburse Employee for
reasonable travel expenses incurred between his primary residence and the
Company's offices, or at the Company's offices or facilities, including without
limitation, auto mileage, ferry expenses, and  hotel.  Any direct payment or
reimbursement of expenses shall be made only upon presentation of an itemized
accounting conforming in form and content to standards prescribed by the
Internal Revenue Service relative to the substantiation of the deductibility of
business expenses.
 
 (f) Any payments which the Company shall make to Employee pursuant to this
Agreement shall be reduced by standard withholding and other applicable payroll
deductions, including, without limitation, federal, state or local income or
other taxes, social security and medicare taxes, state unemployment insurance
deductions, state disability insurance deductions, and any other applicable tax
or deduction (collectively, any withheld taxes and deductions, "Deductions").


6. Stock Option Grant.
 
(a) Grant of Stock Options.  In recognition of Employee's importance and value
to the Company and as an additional inducement for Employee to enter into this
Agreement, but subject in all respects to the terms and conditions of this
Agreement, including, without limitation, the vesting/exercisability schedule
set forth below, and the Company's 2014 Stock Incentive Plan (the "Plan") and
the Company's form of Stock Option Agreement, the Company hereby grants to
Employee on the later of the Effective Date or the date that this Agreement has
been signed by the Employee and the Company (the "Option Grant Date"), stock
options to purchase 20,000 shares (the "Options") of the Company's common stock,
$0.01 par value per share (the "Common Stock"), with the number of those Options
whose aggregate exercise price is up to but not more than $100,000 to be
incentive stock options under the Plan and within the meaning of Section 422 of
the Internal Revenue Code of 1986, as amended, and with the remainder of the
Options to be non-qualified stock options under the Plan.  Resales of shares of
common stock underlying all the Options will be covered by the Company's
registration statement on Form S-3.  The price per share of the Options shall be
equal to the Fair Market Value (as that term is defined below) of the Common
Stock on the Option Grant Date.  For purposes of this Agreement, the term "Fair
Market Value" shall mean the Volume Weighted Average Traded Price (as defined
below) of the Common Stock on the Option Grant Date on the National Association
of Securities Dealers Automated Quotation System ("NASDAQ").  Subject to the
terms and conditions of this Agreement, the Options shall become exercisable on
the third anniversary of the Option Grant Date, and all the Options will expire
on the seventh anniversary of the Option Grant Date unless exercised prior to
that date.  As used in this Agreement, the term "Volume Weighted Average Traded
Price" shall mean, for a given day, the sum of sale prices for all shares traded
during that day, divided by the total aggregate number of shares traded during
that day.
 
(b) No Proportionate or Partial Vesting or Becoming Exercisable.  There shall be
no proportionate or partial vesting (or becoming exercisable) of the Options
prior to the vesting date set forth in subparagraph 6(a) above.
 
(c) Restrictions on Transfer.  Employee shall not exercise, sell, transfer,
pledge, hypothecate, assign or otherwise encumber or dispose of the Options,
except as set forth in this Agreement.  Any attempted exercise, sale, transfer,
pledge, hypothecation, assignment or other disposition of the Options in
violation of this Agreement shall be void and of no effect.
 
 (d) Forfeiture; Immediate Vesting.  If Employee's employment is terminated by
Employee at any time other than for "Reasonable Basis" (as that term is
hereinafter defined) or by the Company for Cause (as that term is hereinafter
defined), then Employee will forfeit, without compensation, any and all Options
that are not exercisable as of the date of termination of Employee's
employment.  In the event Employee's employment is terminated by Employee for
"Reasonable Basis" or in the event the Company terminates Employee's employment
without his consent for a reason other than Cause, then all of the Options shall
become exercisable immediately.
 
7. Confidentiality.
 
(a) Employee hereby warrants, covenants and agrees that, without the prior
express written consent of the Company, and unless required by law, court order
or similar process, Employee shall hold in the strictest confidence, and shall
not disclose to any person, firm, corporation or other entity, any and all of
the Company's information, including, for example, and without limitation, any
data related to (i) drawings, sketches, plans or other documents concerning the
Company's business or development plans, customers or suppliers; (ii) the
Company's development, design, construction or sales and marketing methods or
techniques; or (iii) the Company's trade secrets and other "know-how" or
information not of a public nature, regardless of how that information came to
the custody of Employee (collectively, subsections (i), (ii) and (iii) of this
Section 7(a), "Information").  For purposes of this Agreement, such Information
shall include, but not be limited to, any information regarding a formula,
pattern, compilation, program, device, method, technique or process that (A)
derives independent economic value, present or potential, not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use, and (B) is the subject
of Company efforts.
 
(b) In the event Employee is required by law, court order or similar process to
disclose any Information, Employee shall provide the Company immediate notice of
such obligatory disclosure prior to such disclosure, so that the Company, at its
sole option, may attempt to seek a protective order or other appropriate remedy
to preclude such disclosure.
 
(c) The warranty, covenant and agreement set forth in this section 7 shall not
expire, shall survive this Agreement, and shall be binding upon Employee without
regard to the passage of time or any other event.
 

--------------------------------------------------------------------------------



 
(d) Notwithstanding any other provision of this Agreement, Employee may disclose
Information when required to do so by a court of competent jurisdiction, by any
governmental agency having authority over Employee or the business of the
Company or by any administrative body or legislative body (including a committee
thereof) with jurisdiction to order Employee to divulge, disclose or make
accessible such information.  Employee and the Company agree that nothing in
this Agreement (or any other agreement with the Company) is intended to
interfere with Employee's right to (i) report possible violations of federal,
state or local law or regulation to any governmental agency or entity charged
with the enforcement of any such laws, (ii) make other disclosures that are
protected under the whistleblower provisions of federal, state or local law or
regulation, (iii) file a claim or charge with any state human rights commission
or any other government agency or entity, or (iv) testify, assist or participate
in an investigation, hearing or proceeding conducted by any state human rights
commission or any other government or law enforcement agency, entity or court. 
In making or initiating any such reports or disclosures, Employee need not seek
the Company's prior authorization and is not required to notify the Company of
any such reports or disclosures. Employee is hereby notified in accordance with
the Defend Trade Secrets Act of 2016 that Employee will not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that is made in confidence to a federal, state or local
government official, either directly or indirectly or to an attorney solely for
the purpose of reporting or investigating a suspected violation of law, or is
made in a complaint or other document that is filed under seal in a lawsuit or
other proceeding.
 
8. Company's Right to Inventions and Discoveries.
 
(a) "Inventions" means all improvements, discoveries, inventions, works of
authorship, mask works, computer programs, source and object codes, writings,
formulas, ideas, processes, techniques, know-how and data, made or conceived or
reduced to practice or developed by Employee, either alone or jointly with
others as a result of employment at the Company or that otherwise relate to the
Company's actual or anticipated business or research or development. 
"Proprietary Rights" means all trade secret, patent, copyright, trademark, trade
name, service mark, and other intellectual property rights throughout the
world.  Inventions and Proprietary Rights do not include inventions that the
Employee developed entirely on Employee's own time without using the Company's
equipment, supplies, facilities, or Information except for those inventions that
either relate to the Company's actual or anticipated business, research or
development or that result from work performed by the Employee for the Company.
 
(b) Employee hereby assigns and agrees to assign in the future to the Company
all of Employee's right, title and interest in and to any and all Inventions and
all Proprietary Rights, whether or not subject to protection under the patent,
copyright, trademark or industrial design laws, made or conceived or reduced to
practice or learned by Employee (solely or jointly with others) during
Employee's employment with the Company (including, without limitation such
employment prior to the Effective Date) and for a one-year period after
Employee's termination of employment with the Company (collectively "Assigned
Intellectual Property").  Employee further agrees that all Assigned Intellectual
Property is the sole property of the Company.
 
(c) Employee agrees to promptly notify and fully disclose to the Company all
Assigned Intellectual Property, and will take such steps as are deemed necessary
to maintain complete and current records of same.  Employee will, at the
Company's request and expense, whether during or after employment, take such
steps as are reasonably necessary to assist the Company in securing,
maintaining, defending or enforcing any title and right to Assigned Intellectual
Property.
 

--------------------------------------------------------------------------------



 
9. Non-Compete.  Employee acknowledges and recognizes the highly competitive
nature of the Company's business and that Employee's duties hereunder justify
restricting Employee's further employment following any termination of
employment.  Employee further acknowledges and understands that the Company
recognizes Employee's importance and value to the Company and thus has provided
Employee with the overall compensation package described hereunder in order to
induce Employee to enter into this Agreement.  Accordingly, Employee agrees that
so long as Employee is employed by the Company, and (i) for a period of two
years following the termination of Employee's employment, Employee shall not
induce or attempt to induce any employee of the Company to leave the employ of
the Company, or in any way interfere with the relationship between the Company
and any other employee; (ii) for a period of one year following the termination
of Employee's employment, Employee, except when acting at the request of the
Company on behalf of or for the benefit of the Company, shall not induce
customers, agents or other sources of distribution of the Company's business
under contract, or doing business, with the Company to terminate, reduce, alter
or divert business with or from the Company; and (iii) for the period during
which Employee is entitled to be paid severance under this Agreement (or for a
period of six (6) months after termination of Employee's employment if
Employee's employment is terminated under circumstances in which Employee is not
entitled to severance pursuant to the terms of this Agreement), Employee shall
not, directly or indirectly, either as a principal, agent, employee, employer,
consultant, partner, member or manager of a limited liability company,
shareholder of a company that does not have securities registered under the
Securities Exchange Act of 1934 (the "1934 Act"), or a shareholder in excess of
one (1%) percent of a company that has securities registered under the 1934 Act,
corporate officer or director, or in any other individual or representative
capacity, engage or otherwise participate in any manner or fashion in any
business that directly competes with the business activities of the Company
(which at the present time are point-of-care diagnostics for infectious diseases
in humans and animals) in or about any market in which the Company is, or has
publicly announced a plan for, doing business.  Employee further covenants and
agrees that the restrictive covenants set forth in this paragraph are reasonable
as to duration, terms, and geographical area and that the same protects the
legitimate interests of the Company, imposes no undue hardship on Employee, and
is not injurious to the public.  The covenant set forth under (iii) above shall
not apply if Employee's employment is terminated within twelve months of a
Change Of Control (as defined below).  Ownership by Employee, for investment
purposes only, of less than one percent of any class of securities of a
corporation if those securities are listed on a national securities exchange or
registered under the 1934 Act shall not constitute a breach of the covenant set
forth under (iii) above.  Employee acknowledges and understands that, by virtue
of his position with the Company, he will have exposure to various entities with
which the Company does business or is in discussions to do business. 
Accordingly, Employee hereby covenants and agrees that, so long as he is
employed by the Company, he will not, except with the prior written consent of
the Company, solicit or enter into any discussions for a position of employment
with any such entities.  It is the desire and intent of the Parties that the
provisions of this paragraph be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought.  Accordingly, if any particular portion of this paragraph shall be
adjudicated to be invalid or enforceable, this paragraph shall be deemed amended
to apply in the broadest allowable manner and to delete therefrom the portion
adjudicated to be invalid or unenforceable, such amendment and deletion to apply
only with respect to the operation of this paragraph in the particular
jurisdiction in which that adjudication is made.  If Employee violates any of
the restrictions contained in this Section 9, the Restricted Period shall be
suspended and shall not run in favor of Employee until such time that Employee
cures the violation; the period of time in which Employee is in breach shall be
added to the restricted period.

--------------------------------------------------------------------------------



10. Internal Revenue Code Section 409A ("409A") Matters.  This Agreement is
intended to comply with Section 409A of the U.S. Internal Revenue Code.  Any
ambiguous provisions will be construed in a manner that is compliant with or
exempt from the application of 409A.  If a provision of this Agreement would
result in the imposition of an applicable tax under 409A, the Parties agree that
such provision shall be reformed to avoid imposition of the applicable tax, with
such reformation effected in a manner that has the most favorable result to
Employee.
 
(a) For purposes of 409A, each payment or amount due under this Agreement shall
be considered a separate payment, and Employee's entitlement to a series of
payments under this Agreement is to be treated as an entitlement to a series of
separate payments.
 
(b) If (x) Employee is a "specified employee," as that term is defined in 409A
and determined as described below in this Paragraph 11(b), and (y) any payment
due under this Agreement is subject to 409A and is required to be delayed under
409A because Employee is a specified employee, that payment shall be payable on
the earlier of (A) the first business day that is six months after Employee's
separation from service, as that term is defined in 409A, (B) the date of
Employee's death, or (C) the date that otherwise complies with the requirements
of 409A.  This Section 10(b) shall be applied by accumulating all payments that
otherwise would have been paid within six months of Employee's separation and
paying those accumulated amounts on the earliest business day that complies with
the requirements of 409A.  For purposes of determining the identity of specified
employees, the Board may establish procedures as it deems appropriate in
accordance with 409A.
 
11. Termination.
 
(a) If Employee's employment is terminated by the Company without Cause (as
defined below), or if Employee terminates his employment for Reasonable Basis
(as defined below), then the Company shall, in exchange for Employee's execution
of a general release and waiver of claims against the Company as of the
termination date in a form reasonably acceptable to the Company, (i) pay
Employee, as severance, an amount equal to Employee's Base Salary for a period
of twelve (12) months following the date such general release and waiver of
claims is executed by Employee and delivered to the Company; provided, however,
that in the event the time period for Employee to execute and deliver an
irrevocable general release and waiver of claims spans two taxable years, the
first severance payment shall not be paid to the Employee until the second
taxable year; (ii) pay Employee an annual bonus (based on actual performance and
determined in accordance with section 5(b) above), which amount, if any, shall
be prorated based on the number of days elapsed from the commencement of such
fiscal year through and including the date of such termination and paid at such
time as such year's annual bonus would have been paid had the Employee's
employment not terminated, but in no event later than the date that is 2 ½
months following the last day of the fiscal year in which the termination
occurred; and (iii) pay Employee an amount equal to the Company's monthly share
of health insurance premium payments for the Employee, as in effect for other
executive officers of the Company, on a monthly basis during the period when
Employee is paid severance under (i) ((i),  (ii) and (iii) collectively,
"Severance Payments").  The Severance Payments shall be made in accordance with
the Company's customary payroll practices, and all payments described above
shall be subject to all applicable Deductions.  The Company shall provide
Employee with the form of general release and waiver described above not later
than thirty (30) days after the termination of this Agreement and Employee shall
have a maximum of thirty (30) days to sign the general release and waiver.
 

--------------------------------------------------------------------------------



 
If the Company and the Employee do not enter into a new employment agreement
prior to expiration of this Agreement, then Employee's employment shall be
deemed to have been terminated by the Company without Cause and all the
provisions of the preceding paragraph shall apply.
 
Notwithstanding any provision herein to the contrary: (a) if there is a
Disengaging Change of Control (as defined below) and Employee terminates his
employment within six (6) months after such Disengaging Change in Control, the
severance amount to be paid to Employee will be equal to twelve (12) months Base
Salary payable over a period of twelve (12) months; and (b) if there is an
Engaging Change of Control (as defined below) and at any time thereafter, the
Company terminates Employee's employment without Cause or Employee terminates
his employment with Reasonable Basis, the severance amount to be paid to
Employee will be equal to twelve (12) months Base Salary payable over twelve
(12) months;
 
In the event of any such termination set forth in this Section 11(a), Employee
will not be entitled to any additional cash compensation or benefits beyond what
is provided in the first sentence of this Section 11(a), except that Employee
shall be entitled to receive all compensation earned (including pay for up to
two weeks of unused vacation in accordance with Company policy as set forth in
the Company's Employee Handbook dated April 2012), plus any accrued unused
vacation (calculated on a per diem proportionate basis) for the year of
termination, and all benefits and reimbursements due through the effective date
of termination.  In addition, Employee shall be entitled to payment of any bonus
in respect of any completed year that ended prior to the date of such
termination, which bonus shall be paid not later than the fifteenth (15th) day
of the third month in the year following the year to which the bonus applies.
 
(i) For purposes of this Agreement, "Cause" shall mean that the Board, acting
reasonably and in good faith based upon the information then known to the
Company, determines that Employee has engaged in or committed any of the
following: (A) willful misconduct, gross negligence, theft, fraud, or other
illegal conduct or conduct that violates the Company's Insider Trading Policy or
other regulations of the U.S. Securities and Exchange Commission and with
respect to which Employee was not acting under the advice of counsel for the
Company; (B) refusal or unwillingness to perform any of Employee's material
duties (as "material" is determined by the Board, reasonably and in good faith);
(C) performance by Employee of Employee's duties determined by the Board to be
inadequate in a material (as determined by the Board, reasonably and in good
faith) respect (meaning that Employee has failed to diligently perform his
duties); (D) breach of any material applicable non-competition provision,
confidentiality provision or other proprietary information or inventions
agreement between Employee and the Company; (E) inappropriate conflict of
interest; (F) insubordination (meaning the refusal of Employee to follow a
lawful and reasonable directive of the Board that is made known to him, and that
implementing the directive is within the ambit of Employee's duties); (G)
failure to follow the material directions of the Board or any committee thereof;
or (H) any other material breach of this Agreement.  In addition, an indictment
or conviction of any felony, or any entry of a plea of nolo contendre, under the
laws of the United States or any State shall be considered "Cause" hereunder. 
"Cause" shall be specified in a notice of termination to be delivered by the
Company to Employee no later than the date as of which termination is
effective.  As to subsections (B), (C), (D), (E), (F), (G), and (H), the Company
shall not have Cause unless it provides written notice to Employee specifying in
reasonable detail Employee's alleged failure or breach and Employee does not
cure the alleged failure or breach within fourteen days after receipt of such
notice.  The Parties agree that to the extent that the failure or breach cannot
be cured because what occurred in the past cannot reasonably be reversed or
otherwise remedied by future actions or other conduct, then no such cure or cure
period will be permitted.  The determination of whether a matter is "material"
under this Agreement shall be made by the Board, reasonably and in good faith.
 

--------------------------------------------------------------------------------



 
(ii) For purposes of this Agreement, "Reasonable Basis" shall mean (A) a
material breach of this Agreement by the Company, provided, however, that
Employee shall provide written notice to the Company of any alleged material
breach within 90 days of the breach first occurring, and any alleged material
breach will only be considered a material breach if the Company fails to cure
such breach within thirty days after receiving notice of such breach, and
further provided that Employee terminates Employee's employment within 30 days
after the end of the cure period for such breach; (B) termination of Employee's
employment by the Company without Cause during the term hereof; (C) a material
reduction in Employee's salary or bonus opportunity, except to the extent that a
majority of the other executive officers of the Company incur reductions of
salary or bonus opportunity that average no less than the percentage reduction
incurred by Employee, and termination of Employee's employment by Employee
within 30 days after the end of the 90-day notice and 30-day cure periods
described below; (D) without Employee's consent, a material reduction in
Employee's title, duties, or responsibilities, or benefits, and termination of
Employee's employment by Employee within 30 days after the end of the 90-day
notice and 30-day cure periods described below; or (E) termination of Employee's
employment by Employee within six months after the end of the 90-day notice and
30-day cure periods described below in the case of a "Disengaging Change Of
Control." For the purposes of this Agreement, the terms "Change Of Control",
"Engaging Change Of Control", and "Disengaging Change Of Control" are defined
below.  Further, in order to be considered a Reasonable Basis termination except
as otherwise provided above in this paragraph, Employee must give notice of the
existence of one of the Reasonable Basis conditions within 90 days of the
condition first occurring and the Company must have 30 days to cure the
condition.


A. The term "Change Of Control" is defined as follows:
(1) any consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation, other than a merger of the Company in which
the holders of the Company's voting common stock immediately prior to the merger
own a majority of the voting common stock of the surviving corporation
immediately after the merger;
 
(2) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all the assets of the Company;
 
(3) any approval by the stockholders of the Company of any plan or proposal for
the liquidation or dissolution of the Company;
 
(4) the acquisition by any person or entity, or any group of persons and/or
entities of a majority of the stock entitled to elect a majority of the
directors of the Company; or
 
(5) subject to applicable law, in a Chapter 11 bankruptcy proceeding, the
appointment of a trustee or the conversion of a case involving the Company to a
case under a Chapter 7 bankruptcy proceeding.
 
B. The term "Engaging Change Of Control" is defined as follows:  A Change Of
Control pursuant to which Employee is offered to be employed by the Company or
its successor, provided that each of the following is adhered to:
(1) the material economic terms of this Agreement continue to be in effect;
 

--------------------------------------------------------------------------------



 
(2) the material responsibilities of Employee continue to be substantially
similar to those prior to the Change Of Control, which means that Employee
continues to be in charge of running the business that was previously the
business of the Company – even if Employee's title is different because after
the Change Of Control substantially all of the business of the Company becomes
part of a subsidiary or a division, or a similar structure, of the new
controlling person or entity; and
 
(3) either (I) the Employee is not required to travel more than 10 miles farther
to Employee's primary work location after the Change Of Control than Employee
was required to travel to his primary work location prior to the Change Of
Control; or (II) Employee's primary work location after the Change Of Control is
located not more than 10 miles away from Employee's primary work location prior
to the Change Of Control.
 
C. The term "Disengaging Change Of Control" is defined as a Change Of Control
that does not satisfy the definition of an Engaging Change Of Control.


(b) In the event that Employee's employment with the Company is terminated for
Cause, by reason of Employee's death or disability, or due to Employee's
resignation or voluntary termination (other than for a Reasonable Basis), then
all compensation (including, without limitation, any Base Salary, and the right
to receive a Performance Bonus, and benefits, and the vesting of any unvested
Options, will cease as of the effective date of such termination, and Employee
shall receive no severance benefits, or any other compensation; provided that
Employee shall be entitled to receive all compensation earned (including up to
two weeks pay for unused vacation), all benefits and reimbursements due through
the effective date of termination, and payment of any bonus in respect of any
completed year that ended prior to the date of such termination (which bonus
shall be paid not later than the 15th day of the third month in the year
following the year to which the bonus applies).
 
(c) Employee agrees that the payments contemplated by this Agreement shall
constitute the exclusive and sole remedy for any termination of employment, and
Employee covenants not to assert or pursue any other remedies, at law or in
equity, with respect to any termination of employment.
 
(d) Any Party terminating this Agreement shall give prompt written notice to the
other Party hereto advising such other Party of the termination of this
Agreement stating in reasonable detail the basis for such termination (the
"Notice of Termination").  The Notice of Termination shall indicate whether
termination is being made for Cause (if the Company has terminated the
Agreement) or for a Reasonable Basis (if Employee has terminated the Agreement).
 
12. Remedies.  If there is a breach or threatened breach of any provision of
Section 7, 8,  9 or 11 of this Agreement, the Company will suffer irreparable
harm and shall be entitled to an injunction restraining Employee from such
breach.  Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies for such breach or threatened breach.
 

--------------------------------------------------------------------------------



 
13. Severability.  It is the clear intention of the Parties to this Agreement
that no term, provision or clause of this Agreement shall be deemed to be
invalid, illegal or unenforceable in any respect, unless such term, provision or
clause cannot be otherwise construed, interpreted, or modified to give effect to
the intent of the Parties and to be valid, legal or enforceable.  The Parties
specifically charge the trier of fact to give effect to the intent of the
Parties, even if in doing so, invalidation of a specific provision of this
Agreement is required to make the Agreement consistent with the foregoing stated
intent.  In the event that a term, provision, or clause cannot be so construed,
interpreted or modified, the validity, legality and enforceability of the
remaining provisions contained herein and other application(s) thereof shall not
in any way be affected or impaired thereby and shall remain in full force and
effect.
 
14. Waiver of Breach.  The waiver by the Company or Employee of the breach of
any provision of this Agreement by the other Party shall not operate or be
construed as a waiver of any subsequent breach by that Party.
 
15. Entire Agreement.  This document contains the entire agreement between the
Parties and supersedes all prior oral or written agreements, if any, concerning
the subject matter hereof or otherwise concerning Employee's employment by the
Company.  This Agreement may not be changed orally, but only by a written
agreement signed by both Parties.
 
16. Governing Law.  This Agreement, its validity, interpretation and
enforcement, shall be governed by the laws of the State of New York, excluding
conflict of laws principles.  Employee hereby expressly consents to personal
jurisdiction in the state and federal courts located in Long Island, NY for any
lawsuit filed there against him by the Company arising from or relating to this
Agreement.
 
17. Notices.  Any notice pursuant to this Agreement shall be validly given or
served, and deemed effective, if that notice is made in writing and delivered
personally or sent by courier or overnight courier and received at the following
respective address of the Party to whom the notice is being given:
 
If to Company: Chembio Diagnostics, Inc.
3661 Horseblock Road, Suite A
Medford, NY 11763
Attention: CFO
 
If to Employee: To the address for Employee set forth below his signature.
 
Either Party, by notice given in the manner described above, may change the
address to which his or its future notices shall be sent.
 
18. Assignment and Binding Effect.  This Agreement shall be binding upon
Employee and shall be binding on and benefit the Company and its successors and
assigns.  This Agreement shall not be assignable by Employee.
 
19. Headings.  The headings in this Agreement are for convenience only; they
form no part of this Agreement and shall not affect its interpretation.
 
20. Construction.  Employee represents that he has (a) read and completely
understands this Agreement and (b) had an opportunity to consult with such legal
and other advisers as he has desired in connection with this Agreement.  This
Agreement shall not be construed against any one of the Parties.
 
21. Directors' and Officers' Insurance.  The Company is to maintain directors'
and officers' insurance in an amount determined by the Board to be reasonable.
 
22. Key Man Insurance.  The Company may, in its discretion, purchase, one or
more "key man" insurance policies on Employee's life, each of which will be
payable to and owned by the Company.  The Company, in its sole discretion, may
select the amount and type of key man life insurance purchased, and Employee
will have no interest in any such policies.  Employee will cooperate with the
Company in securing and maintaining this key man insurance by submitting to all
required medical examinations, supplying all information and executing all
documents required in order for the Company to secure and maintain the
insurance.
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
respective day and year set forth below to be effective as of March 13, 2017.
 


EMPLOYEE: COMPANY:


JOHN J. SPERZEL III CHEMBIO DIAGNOSTICS, INC.




______________________________ By:_________________________________
John J. Sperzel III Richard J. Larkin
Chief Financial Officer


Date:__________________________ Date:__________________________


Address:_______________________


______________________________




* * * * *







